     Case 8-20-72239-ast            Doc 10       Filed 06/17/20         Entered 06/17/20 18:31:11




HASBANI & LIGHT, P.C.
Rafi Hasbani, Esq.
450 Seventh Avenue, Ste 1408
New York, New York 10123
T: 212-643-6677
F: 347-491-4048
E: rhasbani@hasbanilight.com

 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 CENTRAL ISLIP DIVISION
------------------------------------------------------------------X
 In re:                                                             Chapter 11

MALINKI SLONIK LLC                                                    Case No. 8-20-72239-AST

               Debtor.
------------------------------------------------------------------X

                 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION


                                      HASBANI & LIGHT, P.C.
                                    Attorneys for Malinki Slonik LLC
                                           Chapter 11 Debtor

                                          By: Rafi Hasbani, Esq.


                                    450 Seventh Avenue, Suite 1408
                                      New York, New York 10123
                                           (212) 643-6677
       Case 8-20-72239-ast          Doc 10       Filed 06/17/20       Entered 06/17/20 18:31:11




                                        TABLE OF CONTENTS


ARTICLE I: DEFINITIONS..……………………………………………………………......... 1
ARTICLE II: CLASSIFICATION OF CLAIMS AND INTERESTS ..................................... 8
ARTICLE III: TREATMENT OF CLASSES ........................................................................... 8
ARTICLE IV: MODIFICATION OF THE PLAN ................................................................... 9
ARTICLE V: EXECUTION AND IMPLEMENTATION OF THE PLAN ........................... 9
ARTICLE VII: OWNERSHIP AND MANAGEMENT ......................................................... 11




                                                       i
      Case 8-20-72239-ast            Doc 10       Filed 06/17/20       Entered 06/17/20 18:31:11




 HASBANI & LIGHT, P.C.
 Rafi Hasbani, Esq.
 450 Seventh Avenue, Ste 1408
 New York, New York 10123
 T: 212-643-6677
 F: 347-491-4048
 E: rhasbani@hasbanilight.com

  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  CENTRAL ISLIP DIVISION
 ------------------------------------------------------------------X
  In re:                                                               Chapter 11

 MALINKI SLONIK LLC                                                    Case No.: 8-20-72239-AST

                Debtor.
 ------------------------------------------------------------------X


                  DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION

        The following plan of reorganization dated June 12, 2020 (the “Plan”) is hereby proposed

by Malinki Slonik LLC the Chapter 11 debtor and debtor-in-possession (the “Debtor”), and filed

by its attorneys, Hasbani & Light, LLP, pursuant to Chapter 11, Subchapter V of Title 11 of the

United States Code (the “Bankruptcy Code”).

                                      ARTICLE I: DEFINITIONS

        For purposes of this Plan, the following terms have the meanings set forth below with the

meanings to be equally applicable to the singular and plural forms of each term defined, unless a

different meaning is clearly defined herein. Terms used in this Plan that are defined in the

Bankruptcy Code will have the meaning assigned them therein.

        1.01     “Property” means 211 Belmont Avenue, Westbury, New York 11590 designated

as Nassau County Section 10, Block 183, Lot 935.

        1.02     “Administrative Expense” means any cost or expense of the administration of the




                                                       1
      Case 8-20-72239-ast        Doc 10     Filed 06/17/20      Entered 06/17/20 18:31:11




Debtor’s Chapter 11 case entitled to priority in payment in accordance with the provisions of

Sections 503(b) and 507(a) of the Bankruptcy Code, or as may be allowed by Final Order,

including, without limitation: (a) the actual and necessary costs and expenses of preserving the

Debtor’s estate (other than such Claims or portions thereof which, by their express terms, are not

due or payable by the Effective Date); (b) all allowances of compensation for legal or other

services or reimbursement of costs and expenses under applicable sections of the Bankruptcy

Code or otherwise allowed by the Bankruptcy Court; and (c) any indebtedness or obligations

incurred or assumed by the Debtor during the pendency of this Chapter 11 case. To the extent

permitted under Section 506(b) of the Bankruptcy Code, an Administrative Expense includes

unpaid interest and any reasonable unpaid fees, costs or charges provided for under the

agreements under which that Administrative Expense arose.

       1.03    “Allowed Administrative Expense” means any Administrative Expense, or

portion thereof, which has been allowed by Final Order of the Bankruptcy Court.

       1.04    “Allowed Claim” means a Claim, other than an Administrative Expense that is:

       a)      listed in the Debtor’s schedules, including any amendments thereto, filed in this

Chapter 11 case as of the Effective Date and not listed as “disputed,” “contingent,”

“unliquidated,” or “unknown” and as to which no objection to the allowance thereof is filed; (b)

set forth in a proof of Claim timely and properly filed in this Chapter 11 case on or before the

deadline fixed by the Bankruptcy Court, or by applicable rule or statute, as the last day for filing

such proof of Claim, or late filed with leave of the Bankruptcy Court after notice and

opportunity for hearing having been given and as to which no objection to the allowance thereof

is filed; (c) determined to be allowed by Final Order of the Bankruptcy Court, or (d) an amount

that the Debtor is made aware of that it is obligated to pay. To the extent permitted under




                                                 2
      Case 8-20-72239-ast       Doc 10     Filed 06/17/20     Entered 06/17/20 18:31:11




Section 506(b) of the Bankruptcy Code, an Allowed Claim shall include unpaid interest on such

Claim and any reasonable unpaid fees, costs or charges provided for under the agreements

under which such Claim arose.

       1.05    “Allowed Priority Claim” means all or that portion of an Allowed Claim entitled

to priority under Sections 507(a)(3), (4) and (6) of the Bankruptcy Code. Except as may be

allowed by the Bankruptcy Court in the case of an Allowed Priority Tax Claim under Section

507(a)(8) of the Bankruptcy Code, any interest on such claim which accrued after the Petition

Date, shall be part of the Allowed Priority Claim.

       1.06    “Allowed Priority Tax Claim” means any Allowed Claim, or portion thereof,

except an Administrative Expense, that is entitled to priority in payment pursuant to Section

507(a)(8) of the Bankruptcy Code.

       1.07    “Allowed Secured Claim” means that portion of an Allowed Claim that is secured

by a valid and perfected lien on property of the Debtor, to the extent of the value of the interest

of the holder of such Allowed Secured Claim in the property of the Debtor as determined by the

Bankruptcy Court pursuant to Section 506(a) of the Bankruptcy Code, together with such interest

(including interest accrued on or after the Petition Date) fees, costs, and charges as may be

allowed by the Bankruptcy Court under Section 506(b) of the Bankruptcy Code.

       1.08    “Allowed Unsecured Claim” means any Allowed Claim, or portion thereof, which

is not an Allowed Administrative Expense Claim, an Allowed Secured Claim, an Allowed

Priority Tax Claim or an Allowed Priority Claim.

       1.09    “Plan” means this plan of reorganization and any amendments permitted in

accordance with the Bankruptcy Code and the Bankruptcy Rules.

       1.10    “Bankruptcy Code” means Title 11 of the United States Code, and any




                                                3
      Case 8-20-72239-ast         Doc 10      Filed 06/17/20   Entered 06/17/20 18:31:11




amendments thereof applicable to this Chapter 11 case and in effect on the Petition Date.

       1.11    “Bankruptcy Court” means the United States District Court for the Eastern

District of New York and, to the extent of any reference made by such Court pursuant to 28

U.S.C. § 157, the United States Bankruptcy Court for the Eastern District of New York or any

other Court having lawful jurisdiction over this Chapter 11 case.

       1.12    “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, and any

amendments or supplements thereto including any local bankruptcy rules adopted by the

Bankruptcy Court.

       1.13    “Chapter 11” means Chapter 11 of the Bankruptcy Code.

       1.14    “Claim” means a claim as defined in Section 101(5) of the Bankruptcy Code

whether or not asserted against the Debtor.

       1.15    “Class” means any class into which Claims are classified pursuant to Article II of

the Plan on the Effective Date.

       1.16    “Confirmation Account” means the bank account to be established by the

Distributing Agent to hold all funds necessary to make distributions under the Plan on the

Effective Date, which bank account shall be a banking institution that is an authorized depository

in the Eastern District of New York.

       1.17    “Confirmation Date” means the date on which the Confirmation Order is entered

by the Bankruptcy Court.

       1.18    “Confirmation Order” means the order issued by the Bankruptcy Court

confirming the Plan pursuant to Section 1129 of the Bankruptcy Code.

       1.19    “Debtor” means Malinki Slonik LLC.

       1.20    “Distribution” means the payments made by the Distributing Agent under the Plan




                                                  4
      Case 8-20-72239-ast       Doc 10       Filed 06/17/20   Entered 06/17/20 18:31:11




to holders of Allowed Claims and Allowed Administrative Expense Claims.

       1.21    “Disputed Claim” means a Claim (other than an Allowed Claim), proof of which

has been filed with the Bankruptcy Court and an objection to the allowance of which has been

filed with the Bankruptcy Court and has been or is interposed prior to the final date of the filing

of such objection set forth in the Confirmation Order or such other applicable period of

limitations fixed by the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court, and as

to which such dispute or objection has not been determined by a Final Order; and pursuant to a

judgment or order of a court of competent jurisdiction which judgment or order has been stayed

or as to which judgment or order (or any revisions, modifications or amendments thereof) the

Debtor’s time to appeal or seek review or rehearing has not expired by reason of statute or

otherwise; provided, however that (a) with respect to any Disputed Claim for which a proof of

claim has not been filed with, or fixed by, the Bankruptcy Court in the amount of a sum certain,

the amount of such disputed claim, shall, for purposes of the Plan, be fixed or liquidated by the

Bankruptcy Court prior to the Confirmation Date under Section 502 of the Bankruptcy Code or

may be fixed by an agreement in writing between the attorneys for the Debtor and the holder

thereof, or such disputed claims may be fixed or determined by a final order entered after the

Confirmation Date, and (b) the amount of any Disputed Claim may be such lesser amount of the

amount in which such Disputed Claim was filed, as the Bankruptcy Court may order, or as the

Debtor and the holder of such a Disputed Claim may agree upon in writing, and, provided

further, that in no event shall any holder of a Disputed Claim if and when such Disputed Claim

becomes an Allowed Claim, be entitled to receive from the Debtor an amount greater than the

amount of such Disputed Claim so estimated or determined by the Bankruptcy Court or agreed

upon by the Debtor and the holder thereof.




                                                 5
      Case 8-20-72239-ast        Doc 10     Filed 06/17/20     Entered 06/17/20 18:31:11




       1.22     “Distributing Agent” means the Debtor.

       1.23     “Effective Date” means fifteen (15) days from the later of (a) the Confirmation

Order becoming a Final Order or (b) a judicial determination of the Adversary Proceeding by

Final Order

       1.24     “Estate” means the estate of the Debtor created under Section 541 of the

Bankruptcy Code.

       1.25     “Exculpated Parties” means the Debtor and any current agent, representative,

attorney, accountant, financial advisor, broker or other professional of the Debtor.

       1.26     “Fee Application” means any application of professionals under applicable

provisions of the Bankruptcy Code for allowance of compensation and reimbursement of

expenses in this Chapter 11 case.

       1.27     “Fee Claim” means a Claim under an applicable provision of the Bankruptcy

Code or otherwise allowed by the Bankruptcy Court, for allowance of compensation and

reimbursement of expenses to a professional in this Chapter 11 case.

       1.28     “Final Order” means an order, judgment, decree, stipulation, or other agreement

which is “so ordered” by the Bankruptcy Court, fourteen (14) days after the entry of which on

the docket of the Bankruptcy Court, in these proceedings has not been reversed, stayed, modified

or amended.

       1.29     “Litigations” means any litigation commenced under this Chapter 11 case,

including, without limitation, an adversary proceeding and other actions to avoid and recover

preferential and fraudulent transfers.

       1.30     “Member Interest” means the 100% membership interest in the Debtor held by

Yonel Devico.




                                                6
      Case 8-20-72239-ast      Doc 10     Filed 06/17/20    Entered 06/17/20 18:31:11




       1.31   “Mortgage” means that certain mortgage dated March 21, 2006, and recorded on

April 7, 2006, granted by Candida Saagber in favor of Impac Funding Corporation in the original

amount of $297,600.00 and secured against the Property.

       1.32   “Mortgage Holder” m e a n s Deutsche Bank National Trust Company, As Trustee

Under the Pooling and Servicing Agreement Relating to IMPAC Secured Assets Corp., Mortgage Pass-

Through Certificates, Series 2006-1 (“DBNTC”) who a l l e g e d l y currently owns the loan in

connection with that certain loan made to Candida Saagber in favor of Impac Funding

Corporation in the original amount of $297,600.00 and is currently secured to the Properties on

account of the Mortgage.

       1.33   “Petition Date” means June 15, 2020 the date the Debtor filed a voluntary petition

for reorganization under Chapter 11 – Subchapter V of the Bankruptcy Code with the

Bankruptcy Court.

       1.34   “Priority Tax Claims” mean those Claims of governmental units that are entitled

to priority in payment pursuant to Section 507(a)(8) of the Bankruptcy Code.

       1.35   “Professional” means the attorneys and other professionals retained by the Debtor

pursuant to Final Order of the Bankruptcy Court.

       1.36   “Released Parties” means the Debtor, its respective officers, directors, members,

general partners, managers or employees (acting in such capacity) and any professional person

employed by any of them including attorneys.

       1.37   “Nassau County” means County of Nassau, New York.

       1.38   “Unclaimed Property” means any cash (together with any interest earned thereon)

unclaimed on the 180th day following the Effective Date and subsequent distributions.

Unclaimed Property includes: (a) checks (and the funds represented thereby) which have been

returned as undeliverable without a proper forwarding address; (b) checks (and the funds


                                               7
      Case 8-20-72239-ast        Doc 10     Filed 06/17/20      Entered 06/17/20 18:31:11




represented thereby) which have not been paid; and (c) checks (and the funds represented

thereby) which were not mailed or delivered because of the absence of a proper address to mail

or deliver such check.

       1.39    “Unsecured Creditor” means the holder of any Allowed Unsecured Claim.

              ARTICLE II: CLASSIFICATION OF CLAIMS AND INTERESTS

       2.01    The Plan provides for the creation of four (4) classes of claims and interest to be

paid in the following manner:

               2.01.1 Class 1 Claims – Costs and expenses of administration as defined in the

Bankruptcy Code, 11 U.S.C. Section 507 (a)(1), (Such as legal fees and accountant fees) for

which application for an allowance of a claim is filed prior to the effective date, as the same is

allowed, approved and ordered paid by the Court.

               2.01.2 Class 2 Claims – Allowed secured mortgage claim of DBNTC.

               2.01.3 Class 3 Claims – The Unsecured Claim of DBNTC.

               2.01.4 Class 4 Claims – The interest of the Debtor.

                         ARTICLE III: TREATMENT OF CLASSES

       The Plan provides for the creation of four (4) classes of claims and interest to be paid in

the following manner:

       3.01    Class 1: Costs and expenses of administration as defined in the Bankruptcy Code,

including, among other things, legal fees, and post-petition accounts payable, will be paid in

cash, in full, on the effective date of the Plan. At the present time, it is estimated that

administration expenses will consist of the following: Hasbani & Light, P.C., attorney for the

debtor - $15,000.00 of which $3,500.00 was paid in a retainer. Therefore, the estimated

administrative costs total $15,000.00 of which $3,500.00 has already been paid, leaving a




                                                 8
      Case 8-20-72239-ast        Doc 10     Filed 06/17/20     Entered 06/17/20 18:31:11




balance of $11,500.00. This class is not impaired by the Plan, and its vote will not be solicited.

       3.01    Class 2: The secured creditor DBNTC allegedly holds a first mortgage lien

against the debtor’s Property. DBNTC has yet to file a proof of claim Debtor’s Motion to Value

the Collateral at $135,000.00 is currently pending before this court. Should this court grant

Debtor’s Motion to Value the Collateral, the value of the alleged secured claim will be

$135,000.00. Debtor shall make a payment of $120,000.00 to DBNTC to satisfy this class within

30 days of approval of this Plan. This Class is impaired.

       3.02    Class 3: The total alleged Unsecured Claim of DBNTC should this court grant

Debtor’s Motion to Value the Collateral will be $205,640.10. This sum is the alleged outstanding

balance allegedly owed to DBNTC of $340,640.10 minus the Value of the Property of

$135,000.00. Debtor shall make a payment of $1,000.00 to DBNTC to satisfy this class within

30 days of approval of this Plan. This Class is impaired.

       3.03    Class 4: The interest of the Debtor. The Debtor shall retain ownership of the

Property. This Class is not impaired.

                      ARTICLE IV: MODIFICATION OF THE PLAN

       4.01    The Debtor may propose amendments and/or modifications of this Plan at any

time prior to confirmation, with leave of the Court, upon such notice as the Court shall direct.

After confirmation, the debtor may, with the approval of the Court, and so long as it does not

materially or adversely affect the interest of creditors, remedy any defect or omission, or

reconcile any inconsistencies in the Plan, or in the Order of Confirmation in such manner as may

be necessary to carry out the purposes and effects of this Plan.

         ARTICLE V: EXECUTION AND IMPLEMENTATION OF THE PLAN

       5.01    The funds necessary for the satisfaction of the claims to creditors will be




                                                 9
        Case 8-20-72239-ast      Doc 10     Filed 06/17/20     Entered 06/17/20 18:31:11




generated by the DIP Financing obtained by the Debtor, and the personal funds of Yonel Devico.

Upon confirmation, the reorganized debtor shall be entitled to manage his affairs without further

Order of this Court. However, the Court will retain jurisdiction for the purposes set forth below.

                      ARTICLE VI: JURISDICTION OF THE COURT

         6.01   The Court will retain jurisdiction until the Plan has been fully consummated,

including, but not limited to, the following purposes:

            6.01.1     The classification of the claim of any creditor and the re-examination of

claims which have been allowed for purposes of voting, and the determination of such objections

as may be filed to the creditors’ claims. The failure by the Debtor to object to, or to examine any

claim for the purposes of voting, shall not be deemed to be a waiver of the debtor's right to object

to, or re-examine, the claim in whole or in part.

            6.01.2     Determination of all questions and disputes regarding title to the assets of

the estate, and determination of all causes of action, controversies, disputes or conflicts, whether

or not subject to action pending as of the date of confirmation, between the debtor and any other

party, including, but not limited to, any right of the debtor to recover assets pursuant to the

provisions of Title 11 of the United States Code.

            6.02.3     The correction of any defect, the curing of any omission, or the

reconciliation of any inconsistency in the Plan or Order of Confirmation as may be necessary to

carry out the purposes and intents of this Amended Plan.

            6.02.4     The modification of this Plan after confirmation pursuant to the Federal

Rules of Bankruptcy Procedure and Title 11 of the United States Code.

            6.02.5     The enforcement and interpretation of the terms and conditions of this

Plan.




                                                    10
      Case 8-20-72239-ast       Doc 10     Filed 06/17/20      Entered 06/17/20 18:31:11




           6.02.6     Entry of any Order, including injunctions, necessary to enforce the title,

rights and powers of the debtor and to impose such limitations, restrictions, terms and conditions

of such title, rights, and powers as this Court may deem necessary.

           6.02.7     The hearing of any matter brought on upon proper application by any

creditor claiming that payments pursuant to the Plan have not been properly made either in terms

of the amount of the payment or the time it was to have been made.

           6.02.8     Entry of an Order concluding and terminating this case.

                    ARTICLE VII: OWNERSHIP AND MANAGEMENT

       7.01    Ownership: The Debtor shall retain ownership of itself.
       7.02    Management: The Debtor shall retain management over itself.


   Dated: June 17, 2020
          New York, New York
                                                      HASBANI & LIGHT, P.C.
                                                      Attorneys for the Debtor


                                           By:        /s/ Rafi Hasbani
                                                      450 Seventh Avenue, Ste 1408
                                                      New York, New York 10123
                                                      (212) 643-6677




   Dated: June 17, 2020
          Miami Beach, Florida

                                                 MALINKI SLONIK LLC
                                                 Chapter 11 Debtor


                                         By:  Yonel Devico
                                                _____________________
                                         Name: Yonel Devico
                                         Title: Managing Member




                                                 11
